Magic Circle Films Intl., LLC v Entertainment One U.S. LP (2021 NY Slip Op 06493)





Magic Circle Films Intl., LLC v Entertainment One U.S. LP


2021 NY Slip Op 06493


Decided on November 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


810 CA 21-00084

[*1]MAGIC CIRCLE FILMS INTERNATIONAL, LLC, PLAINTIFF-APPELLANT,
vENTERTAINMENT ONE U.S. LP, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


CAMARDO LAW FIRM, P.C., AUBURN (JOSEPH A. CAMARDO, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT.
DANIEL J. AARON, P.C., NEW YORK CITY (DANIEL J. AARON OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered July 12, 2019. The order, among other things, granted the motion of defendant to dismiss the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Magic Circle Films Intl. LLC v Entertainment One U.S. LP ([appeal No. 1] — AD3d — [Nov. 19, 2021] [4th Dept 2021]).
Entered: November 19, 2021
Ann Dillon Flynn
Clerk of the Court